UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

WILLIE E. BERRY, JR. CIVIL ACTION

VERSUS

NICHOLAS J. SANDERS NO.: 17-00318-BAJ-EWD
RULING AND ORDER

 

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 28) pursuant to 28 U.S.C. §636(b)(1). The Report and
Recommendation addresses Defendant’s Motion to Dismiss (Doc. 19).

Defendant moves to dismiss Plaintiff’s suit on two grounds. First, Defendant
asserts that all monetary claims levied against him in his official capacity are barred
under the Eleventh Amendment of the United States Constitution. (Doc. 19-1 at p. 6)
Second, Defendant contends that he is entitled to qualified immunity from Plaintiff’ s
excessive force and retaliation claims. (Doc. 19-1 at p. 10) After a thorough review of
the applicable law, the Magistrate Judge recommends that Defendant’s claims for
monetary damages against Defendant in his official capacity be dismissed. (Doc. 28
at p. 10). The Magistrate Judge further recommends that Defendant’s Motion to
Dismiss (Doc. 19) otherwise be denied. (Id,.).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. (Doc. 28 at p. 1). Neither party
objected.

Having carefully considered the underlying Complaint, the instant motions,
and related I:ilings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts the findings of fact, conclusions of law, and
recommendation

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 28) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Plaintiff’s claims for monetary damages
against Defendant in his official capacity are DISMISSED.

IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (Doc.

19) is otherwise DENIED.

Baton Rouge, Louisiana, this l?"` day of February, 2019.

&;Q.&i,_

JUDGE BRlALLA,bACKsoN
UNITED sTATEs DISTRICT coURT
MIDDLE DIsTRIcT oF LoUIsIANA

